DETAILED ACTION

Claim Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4, 17 are vague and indefinite because “PET-1T” is not defined in the claim itself or in their parent claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 15 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 2, 15 recite the same MPFT:RT ratio limitation as parent claims 1, 14, respectively, and therefore fail to further limit the subject matter of parent claims 1, 14, respectively.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BLAND ET AL (US 6,040,061);
	in view of KR 101804083 B (JOO-KR ‘083B),
	as stated in the previous Office Action.
 	BLAND ET AL ‘061 discloses multilayer tear-resistant films comprising:
• one or more stiff layers S (e.g., polyethylene terephthalate) with typical thickness as low as 0.5 microns;

• one or more ductile layers D with a typical thickness as low as 0.01 microns;

• one or more intermediate adhesive layer I with a typical thickness as low as 0.01 microns;

wherein the multilayer film can have, but is not limited to, a typical arrangement in which a first S layer (e.g., polyethylene terephthalate) (corresponding the recited “first PET layer”) is stacked upon (i.e., “overlying”) at least a second S layer (e.g., polyethylene terephthalate) (corresponding to the recited “second PET layer”) to form multilayer films with a structure of S(DS)x or S(IDIS)y, wherein x and y is 1 or more.  The multilayer tear-resistant film has a typical overall thickness of 7-500 microns (preferably 15-185 microns), and is useful in window or glazing protection films comprising:
• the multilayer tear-resistant film; 

• an adhesive layer for bonding the film to a substrate (e.g., glazing, etc.);

• a removable release liner (e.g., but not limited to, having a thickness of 25 microns, etc.).

(entire document, e.g., line 6-23, col. 5; line 11, col. 6 to line 25, col. 7; line 7, col. 9 to line 41, col. 9; line 27-33, col. 10; Example 43; etc.) However, the reference does not specifically discuss the relative thickness of the multilayer film and the release liner.
	JOO-KR ‘083B discloses that it is well known in the art to form release films comprising: 
• an optional second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns;

• a first layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 1-500 microns; 

• a second layer (e.g., polyester derived from terephthalic acid and ethylene glycol) with a thickness of 0.1-100 microns; 

• an optional silicone release coating.

wherein an illustrative, non-limiting example of the overall thickness of the release film is 50 microns. The release film is useful in various release liner applications (e.g., for window or glazing protection films, etc.) (paragraph 0001-0002, 0007-0008, 0013-0014, 0023-0029, 0032, 0037-0038, 0044-0048, 0066, 0112, 0114, 0116, 0118, 0120, etc.)
 	Regarding claims 1-7, 11-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known release film as disclosed in JOO-KR ‘083B as the removable release liner in the window or glazing protection films in accordance with BLAND ET AL ‘061 in order to produce release films with excellent releasability and visibility.
	Further regarding claims 1-3, 14-16, 20, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films have a typical thickness of 7-500 microns (preferably 15-185 microns); and (ii) JOO-KR ‘083B discloses release films with 1.1-600 microns or more (e.g., 50 microns); a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release films of JOO-KR ‘083B can have a thickness ratio (tear-resistant film : release film) of 14:1 or less (as recited in claim 1-2, 14-15, 20) and/or 1:7 or more (as recited in claim 3, 16).  Furthermore, Example 43 in BLAND ET AL ‘061 combines a multilayer protective film with a thickness of 58 microns and a commercially available release liner with a thickness of 25 microns, which results in a MPFT:RT ratio of 2.3:1. Additionally and/or alternatively, one of ordinary skill in the art would have selected the overall thickness of the release liner relative to the overall thickness of the protection film in order to provide the desired stiffness (or flexibility), handling properties, and/or winding properties desired for specific end-uses and film forms (e.g., depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are in the form of individual sheets or wound into a roll; depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are intended to applied to flat or curved shapes; etc.).
 	Regarding claims 4-5, 17-18, since: (i) BLAND ET AL ‘061 discloses that the tear-resistant films contain individual S layers (e.g., formed from polyethylene terephthalate) (corresponding to the recited “first PET layer” and the recited “second PET layer”) have a typical thickness as low as 0.5 microns (preferably 1-25 microns); and (ii) JOO-KR ‘083B discloses release films with a total thickness of 1.1-600 microns or more (e.g., 50 microns); a window protective film utilizing the tear-resistant films of BLAND ET AL ‘061 and release films of JOO-KR ‘083B can have a thickness ratio (PET layer : release film) of 4:1 or less (as recited in claims 4, 17) and/or 1:10 or more (as recited in claims 5, 18).  Additionally and/or alternatively, one of ordinary skill in the art would have selected overall thickness of the release liner relative to the thickness of the S layers in the protection film in order to provide the desired stiffness (or flexibility), handling properties, and/or winding properties desired for specific end-uses and film forms (e.g., depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are in the form of individual sheets or wound into a roll; depending on whether the window or glazing protection films in accordance with BLAND ET AL ‘061 are intended to applied to flat or curved shapes; etc.).
	Regarding claim 8, one of ordinary skill in the art would have utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the durable interlayer adhesion and delamination resistance over time required for specific end-use applications.
	Regarding claim 9, one of ordinary skill in the art would have selected the multilayer film forming conditions (e.g., via coextrusion, extrusion lamination, lamination using heat and/pressure, etc.) conditions and/or utilized known adhesive or tie layers between various individual layers of the tear-resistant films of BLAND ET AL ‘061 in order to provide the interlayer adhesion and delamination resistance required for specific end-use applications.
	Regarding claim 10, one of ordinary skill in the art would have utilized known film-forming methods and/or techniques directed to reducing variability in optical distortion across the width of a film in order to minimize localized variations in the optical properties of window protective films of BLAND ET AL ‘061.
 	Regarding claim 19, JOO-KR ‘083B discloses release films with a total thickness of up to 600 microns (or more).
 	Further regarding claim 20, one of ordinary skill in the art would pre-cut the window protection films of BLAND ET AL ‘061 to fit the dimensions of specific window or glazing surfaces in order to simplify handling and facilitate on-site application of said film to pre-installed windows.

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
 	(A) Applicant argues that BLAND ET AL ‘061 fails to disclose the claimed invention in its entirety -- i.e., “fails to disclose, teach or even suggest a multilayer protective film that has a release liner and a thickness ratio MPFT:RT of not more than about 14:1”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  BLAND ET AL ‘061 clearly discloses a multilayer protective film which has a release liner, while JOO-KR ‘083B discloses a release liner with an illustrative thickness of about 50 microns, wherein the multilayer protective film of BLAND ET AL ‘061 can have a preferred thickness (i.e., 15-185 microns) which is 0.3 to 3.7 times the illustrative thickness (i.e., 50 microns) of the release liners of JOO-KR ‘083B, thereby resulting in MPFT:RT ratios which are less than 14:1, which fully meet the MPFT:RT limitations in the present claims.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.
	(B) Applicant argues that JOO-KR ‘083B fails to disclose the claimed invention in its entirety -- i.e., “fails to disclose, teach or even suggest a multilayer protective film that has a release liner and a thickness ratio MPFT:RT of not more than about 14:1”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  BLAND ET AL ‘061 clearly discloses a multilayer protective film which has a release liner, while JOO-KR ‘083B discloses a release liner with an illustrative thickness of about 50 microns, wherein the multilayer protective film of BLAND ET AL ‘061 can have a preferred thickness (i.e., 15-185 microns) which is 0.3 to 3.7 times the illustrative thickness (i.e., 50 microns) of the release liners of JOO-KR ‘083B, thereby resulting in MPFT:RT ratios which are less than 14:1, which fully meet the MPFT:RT limitations in the present claims.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.
 	(C) Applicant argues that “the disclosure of a multilayer film with a particular thickness and a release film of a particular thickness does not teach the importance of maintaining a particular ratio between the two components.”  However, the MPFT:RT ratio between the preferred thickness (i.e., 15-185 microns) of the multilayer protective film of BLAND ET AL ‘061 and the illustrative thickness (i.e., 50 microns) is about 3.7:1 to about 1:3.3, which fully lies within the claimed MPFT:RT ratio of 14:1 or less.  Furthermore, Example 43 in BLAND ET AL ‘061 combines a multilayer protective film with a thickness of 58 microns and a commercially available release liner with a thickness of 25 microns, which results in a MPFT:RT ratio of 2.3:1, which is well within the claimed ratio of less than 14:1. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. See KSR Int'l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1739 (2007).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited MPFT:RT of 14:1 or less.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 12, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787